  

Exhibit 10.31

 

PROMISSORY NOTE

 

$11,500,000.00 New York, New York       As of December 24, 2013

 

FOR VALUE RECEIVED, BR-NPT SPRINGING ENTITY, LLC, as maker, a Delaware limited
liability company, having its principal place of business at c/o Bluerock Real
Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, New York 10019
("Borrower"), hereby unconditionally promises to pay to the order of ARBOR
COMMERCIAL MORTGAGE, LLC, a New York limited liability company as lender, having
an address at 333 Earle Ovington Boulevard, Uniondale, New York 11553 (together
with its successors and/or assigns, "Lender"), or at such other place as the
holder hereof may from time to time designate in writing, the principal sum of
ELEVEN MILLION FIVE HUNDRED THOUSAND AND N0/100 DOLLARS ($11,500,000.00), or so
much thereof as is advanced pursuant to that certain Loan Agreement dated the
date hereof between Borrower and Lender (as the same may be amended, modified,
supplemented, replaced or otherwise modified from time to time, the "Loan
Agreement"), in lawful money of the United States of America, with interest
thereon to be computed from the date of this Promissory Note (this "Note") at
the Interest Rate (as defined in the Loan Agreement), and to be paid in
accordance with the terms of this Note and the Loan Agreement. All capitalized
terms not defined herein shall have the respective meanings set forth in the
Loan Agreement.

 

PAYMENT TERMS

 

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note and all other amounts due under the Loan Agreement
and the other Loan Documents from time to time outstanding, at the rates and at
the times specified in the Loan Agreement, and the outstanding balance of the
principal sum of this Note and all accrued and unpaid interest thereon and all
other amounts due under the Loan Agreement and the other Loan Documents shall be
due and payable on the Maturity Date.

 

DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender upon the happening of any Event of Default.

 

LOAN DOCUMENTS

 

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

 

 

  

SAVINGS CLAUSE

 

Notwithstanding anything to the contrary contained herein, (a) all agreements
and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
to constitute interest, the interest contracted for, charged or received by
Lender shall never exceed the Maximum Legal Rate, (b) in calculating whether any
interest exceeds the Maximum Legal Rate, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the Maximum Legal
Rate, any such excess shall be deemed to have been applied toward the payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.

 

NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party(ies) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.

 

WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby jointly and severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No release of any security for the Debt or extension of
time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender and any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents. No notice to or demand on Borrower shall be deemed to
be a waiver of the obligation of Borrower or of the right of Lender to take
further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents. If Borrower is a partnership or
limited liability company, the agreements herein contained shall remain in force
and be applicable, notwithstanding any changes in the individuals or entities
comprising the partnership or limited liability company, and the term
"Borrower," as used herein, shall include any alternate or successor partnership
or limited liability company, but any predecessor partnership or limited
liability company and its partners or members shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable, notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term "Borrower,'' as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. (Nothing in the foregoing two sentences
shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such partnership, limited liability
company or corporation which may be set forth in the Loan Agreement, the
Mortgage or any other Loan Document.)

 

2

 

  

TRANSFER

 

Upon the transfer of this Note by Lender, Borrower hereby waiving notice of any
such transfer, Lender may deliver all the collateral mortgaged, granted, pledged
or assigned pursuant to the Loan Documents, or any part thereof, to the
transferee who shall thereupon become vested with all the rights herein or under
applicable law given to Lender with respect thereto, and Lender shall thereafter
forever be relieved and fully discharged from any liability or responsibility in
the matter; but Lender shall retain all rights hereby given to it with respect
to any liabilities and the collateral not so transferred.

 

EXCULPATION

 

The provisions of Section 10.1 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS

 

THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

3

 

 





ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS NOTE MAY AT LENDER'S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR BORROWER SET FORTH HEREIN,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

 

WAIVER OF JURY TRIAL

 

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS NOTE, THE
MORTGAGE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

SUCCESSORS AND ASSIGNS

 

This Note shall be binding upon, and shall inure to the benefit of, Borrower and
Lender and their respective successors and permitted assigns. Lender shall have
the right to assign or transfer its rights under this Note in connection with
any assignment of the Loan and the Loan Documents. Any assignee or transferee of
Lender shall be entitled to all the benefits afforded to Lender under this Note.
Borrower shall not have the right to assign or transfer its rights or
obligations under this Note without the prior written consent of Lender, as
provided in the Loan Agreement, and any attempted assignment without such
consent shall be null and void.

 

4

 

  

NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

5

 

  

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 





  BORROWER:       BR-NPT SPRINGING ENTITY, LLC,   a Delaware limited liability
company           By: BR-North Park Towers, LLC,     a Delaware limited
liability company, its manager             By: /s/ Jordan Ruddy       Name:
Jordan Ruddy       Title: Authorized Signatory



 

Signature page to Promissory Note - North Park Towers

 

 

